    Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 1 of 37 PageID #:709



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE: TIKTOK, INC.,                                )
CONSUMER PRIVACY                                    )       MDL No. 2948
LITIGATION,                                         )
                                                    )       Master Docket No. 20 C 4699
                                                    )
                                                    )       Judge John Z. Lee
                                                    )
                                                    )       Magistrate Judge Sunil R. Harjani
This Document Relates to All Cases                  )


                               DECLARATION OF KARA M. WOLKE

           I, Kara M. Wolke, declare as follows:

           1.     I am a senior Partner at Glancy Prongay & Murray LLP (“GPM” or “Glancy

Prongay”). My firm is co-counsel for plaintiffs Misty Hong, minor A.S., through her mother and

legal guardian Laurel Slothower, and minor A.R., through her mother and legal guardian Gilda Avila

(“Plaintiffs”).

           2.     I submit this Declaration in support of my Application for Plaintiffs’ Steering

Committee, Nomination of Ekwan Rhow and Megan Jones as co-lead counsel, and David Given

and Amanda Klevorn to the Plaintiff’s Steering Committee Motion for Appointment of Interim

Lead Counsel. I have personal knowledge of the facts set forth herein and if called to testify

regarding the statements herein, I could and would competently do so.

                  MY CLASS ACTION AND CHINA-RELATED EXPERIENCE

           3.     For my entire legal career, I have primarily represented consumers and investors in

class action cases. Some of the cases in which I served as Lead or Co-Lead Counsel and where I

was in charge of the litigation for GPM, and other cases where I was not appointed lead but had

significant leadership responsibility include: Shah v. Zimmer Biomet Holdings, Inc., Case No. 3:16-cv-

00815 (N.D. Ind.) (lead class counsel, $50 million settlement); Christine Asia Co. Ltd. v. Jack Ma et al.

(Alibaba), Case No. 1:15-md-02631 (S.D.N.Y.) (additional counsel with significant leadership



630929.1                                           Page 1 of 8
    Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 2 of 37 PageID #:710




responsibility, including for Chinese discovery, $250 million settlement); Zacharia v. Straight Path

Communications, Inc., Case No. 2:15-cv-08051 (D.N.J.) (lead class counsel, $9.45 million settlement); In

re K12 Inc. Securities Litig., Case No. 4:16-cv-04069 (N.D. Cal.) (lead class counsel, $3.5 million

settlement); Farmington Hills Employees’ Retirement System v. Wells Fargo Bank, Case No. 10-4372 (D.

Minn.) (class counsel, $62.5 million settlement); In Re: Mannkind Corporation Securities Litigation, Case

No. 11-929 (C.D. Cal) (class counsel, $22 million settlement); Schleicher, et al. v. Wendt, et al.

(Conseco), Case No. 02-cv-1332 (S.D. Ind.) (class counsel, $41.5 million settlement); and many

other multimillion dollar recoveries.

           4.   My experience in Alibaba will be especially useful in this case. Throughout that

litigation, I helped coordinate, implement, and manage all aspects of e-discovery and depositions of

China-based defendant Alibaba, which litigation settled for $250 million. Among other things, I

oversaw our team’s review and analysis of more than 1.1 million pages of documents produced by

Defendants and third parties, a substantial number of which were produced in Mandarin Chinese

and thus required review by Mandarin Chinese-speaking attorneys, as well as translation and

preparation of the documents for use in U.S. litigation. I also coordinated and took numerous

Mandarin-language depositions in Hong Kong, which depositions involved the use of interpreters

and check interpreters. As a result of this work, I have established relationships with China-based

court reporters, videographers, and interpreters, as well as project attorneys fluent in Mandarin and

document translation firms. I am confident that I can efficiently and effectively manage all aspects

of affirmative discovery in this action, including any China-based discovery.

           5.   Given my experience in the Alibaba case, I have volunteered to oversee and direct,

in assistance of the appointed Co-Lead Counsel, the extensive discovery that will take place in the

United States and China. This will also include navigating the complex e-discovery issues relating to

relevant source code information, foreign language document translation and managing an efficient

document review process.

                 THE GPM TEAM MANAGING THE HONG LITIGATION

           6.   In addition to myself, the GPM team on this case consists of Marc Godino, who has


630929.1                                        Page 2 of 8
    Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 3 of 37 PageID #:711




decades of consumer protection experience, including consumer privacy matters, and who manages

GPM’s consumer class action department. Mr. Godino has been appointed class counsel in a variety

of class actions, including MDL litigation. Mr. Godino was recently appointed to an executive

committee in an MDL case involving a large consumer medical data breach in In Re: American Medical

Collection Agency, Inc. Customer Data Security Breach Litigation, Case No, 19-md-2904 (D. N.J.)

           7.   Mr. Godino has successfully litigated a variety of class actions with GPM including:

Castillo, et al., v. Seagate Technology, LLC, Case No. 16-cv-01958-RS (N.D. Cal.) (data breach case in

which the class benefits were valued at $42 million and also included injunctive relief); In re

Zappos.com, Inc. Customer Data Security Breach Litigation, Case No. 12-cv-00325 (D. Nev.) (after

defeating a motion to compel arbitration as well as obtaining a reversal in the Ninth Circuit of the

lower court’s dismissal of this data breach case, a favorable class settlement was achieved); Gann, et

al., v. Nissan North America, Inc., Case No. 18-00966 (M.D. Tenn.) (extended warranty for class

vehicles alleged to have defective transmissions as well as a reimbursement program valued at over

$400 million); Feist, et al, v. Petco Animal Supplies, Inc., Case No. 16-cv-1359 (S.D. Cal.) ($1.2 million

FCRA class settlement); Story v. Mammoth Mountain Ski Area, LLC, No. 2:14-cv-02422 (E.D. Cal.)

($3.75 Million TCPA class settlement); Peterson v. CJ America, Inc., Case No. 14-02570 (S.D. Cal.)

($1.5 Million class settlement in food mislabeling case); Pappas v. Naked Juice Co. of Glendora, Inc., Case

No. 11-08276 (C.D. Cal.) ($9 million settlement plus injunctive relief in this food mislabeling case);

In re Magma Design Automation, Inc. Securities Litigation, Case No. 05-2394 (N.D. Cal.) ($13.5 million

securities settlement); Kelly v. Phiten USA, Inc., Case No. 11-67 (S.D. Iowa) ($3.2 million settlement

plus injunctive relief in false advertising case); Payday Advance Plus, Inc. v. MIVA, Inc., Case No. 06-

1923 (S.D.N.Y.) ($3.9 million settlement in this “click fraud” case); Sciortino v. Pepsico, Inc., Case No.

14-478 (N.D. Cal.) (obtained nationwide injunctive relief requiring certain Pepsico products to

comply with California’s Proposition 65); In Re: Bank of America Credit Protection Marketing and Sales

Practices Litigation, Case No. 11-md-02269 (N.D. Cal.) ($20 million settlement involving the bank’s

payment protection plan).

           8.   I will also have the support of Jonathan Rotter, who has been instrumental in the


630929.1                                        Page 3 of 8
    Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 4 of 37 PageID #:712




investigation and prosecution of this case, and who has extensive experience in technical and patent

related matters as well as class actions including in the fields of data privacy, digital content,

securities, consumer protection, and antitrust. Since joining the firm, he has played a key role in

cases recovering over $100 million. Before joining the firm, Mr. Rotter served for three years as the

first Patent Pilot Program Law Clerk at the United States District Court for the Central District of

California. There, he assisted the Honorable S. James Otero, Andrew J. Guilford, George H. Wu,

John A. Kronstadt, and Beverly Reid O’Connell with hundreds of patent cases in every major field

of technology, from complaint to post-trial motions, advised on case management strategy, and

organized and provided judicial education. Mr. Rotter also served as a law clerk for the Honorable

Milan D. Smith, Jr. on the United States Court of Appeals for the Ninth Circuit, working on the full

range of matters handled by the Circuit.

           9.     Also assisting me in this case is Pavithra Rajesh, who has been a key attorney in

drafting the pleadings and motions to date. She specializes in fact discovery, including pre-litigation

investigation, and develops legal theories in securities, derivative, and privacy-related matters. Ms.

Rajesh unique writing experience derived from her judicial externship for the Patent Pilot Program

in the United States District Court for the Central District of California, where she worked closely

with the Clerk and judges in the program on patent cases. Drawing from this experience, Ms. Rajesh

regularly engages with experts to understand a wide range of complex technology, including network

security and videogame electronics.

                 GPM’s SIGNIFICANT WORK ON THE HONG CLASS ACTION

           10.    Since early 2019, GPM along with co-counsel Bird, Marella, Boxer, Wolpert, Nessim,

Drooks, Lincenberg & Rhow, P.C. (“Bird Marella”) have devoted significant time and resources

investigating the facts underlying this case, resulting in the most detailed complaint filed against

defendants alleging defendants’ misappropriation of personal consumer data. Our investigation of a

constellation of smartphone app data privacy issues leading to the development of the specific

allegations in this case stretches back even further.

           11.    GPM researched numerous legal issues in the data privacy field as they relate to this


630929.1                                        Page 4 of 8
    Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 5 of 37 PageID #:713




case – such as (1) jurisdiction and venue; (2) potential causes of action; (3) standing; (4) damages; (5)

injunctive relief; (6) notice and consent, and (7) arbitration and class action waivers to craft the initial

November 27, 2019 46-page complaint, an even more detailed May 11, 2020 89-page amended

complaint, and a 112-page consolidated complaint in this Court on August 14, 2020, which included

a VPPA claim potentially worth billions of dollar, based on the illicit transfer of private and

personally identifiable video viewing histories to Facebook and Google.

           12.   In addition, my firm worked closely with highly trained source code experts in

analyzing multiple versions of the Musical.ly and TikTok apps to uncover (1) the various types of

private and personally-identifiable data stolen by defendants and third-party entities whose software

development kits and analytic libraries are secretly embedded within the apps, and (2) the domestic

and foreign destinations of such misappropriated data.

           13.   Bird Marella and GPM teamed up with Phillips, Erlewine, Given & Carlin LLP

(“Phillips Erlewine”) in early 2020, and the three firms invested additional time and resources to

build upon earlier work and further develop the factual and legal foundation for an Illinois Biometric

Information Privacy Act, 740 ILCS 14/1 et seq. (“BIPA”) claim and provide further support for the

other claims, including by hiring another highly trained source code expert who teaches at a

prominent university and a biometrics expert with experience in BIPA litigation, both of whom

helped to develop the unlawful face geometry scanning allegations.

           14.   GPM has also been consulting with well-credentialed experts who have conducted

original research into the intersection of data privacy, artificial intelligence, Chinese corporations and

the Chinese government, including Chinese laws requiring corporations to share data with the

government.

           15.   In early 2020, Bird Marella, Glancy Prongay, and Phillips Erlewine invested

substantial time and resources to further develop the factual and legal foundation for a BIPA claim,

including hiring another highly trained source code expert who teaches at a prominent university and

a biometrics expert with notable experience in BIPA litigation, both of whom helped to develop the

unlawful face geometry scanning allegations. The 89-page amended Hong complaint contains the


630929.1                                        Page 5 of 8
    Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 6 of 37 PageID #:714




most thorough BIPA allegations among the competing lawsuits, focusing not just on the app’s

conspicuous Augmented Reality (“AR”) features that are the cornerstone of other lawsuits, but also

on considerably stronger evidence of BIPA violations (and violations of other statutes and common

law), such as:

    the functionality and code of the TikTok app, including (1) content recommendations based on

     TikTok users’ race/ethnicity and age; (2) scans of face geometry to determine TikTok users’ age;

     (3) censoring video content to remove people defendants consider “ugly”; (4) code for deepfake

     videos; and (5) code for age, race/ethnicity and emotion recognition;

    ongoing work in China, including (1) the application of facial recognition technology to TikTok

     users’ videos by highly-trained engineers skilled in computer vision, convolutional neural

     network and machine learning; (2) patent applications for face, voice, age, race/ethnicity and

     emotion recognition technologies; and (3) the publicly-known functionality of the Chinese

     version of TikTok (Douyin) that allows its users to perform facial recognition on faces selected

     by such users from other users’ videos; and

    the defendants’ legal and political obligations to accumulate and share vast troves of data,

     including biometrics, in order to assist the Chinese government in achieving world dominance in

     artificial intelligence, and population surveillance and control.

           16.   GPM has been collecting and analyzing numerous iterations of the TikTok terms of

use and privacy policies upon which defendants will rely for their arbitration and consent defenses

and developing the arguments and evidence necessary to defeat those defenses.

           17.   My firm is also thoroughly researching the defendant corporations – with the aid of

two teams of investigators in California and in China and an ESI expert – to better understand

defendants’ corporate structure, document and data collection and retention systems, internal

reporting systems, business and advertising models, artificial intelligence and patent development

programs, and other relevant foreign and domestic activities, all of which is critically important to

establishing the statutory and common law violations, the class’s damages, defendants’ unjust

enrichment, and the alter ego defense to the foreign defendant companies’ anticipated personal


630929.1                                        Page 6 of 8
    Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 7 of 37 PageID #:715




jurisdiction challenge.

           18.   Bird Marella, GPM, and Phillips Erlewine also participated in an April 6, 2020

mediation of the eight original claims in the Hong complaint as well as the BIPA claim before

former United States District Judge Layn Phillips. Plaintiffs and defendants exchanged two rounds

of extensive briefing on many of the critical issues in the case, further preparing the Bird Marella,

GPM and Phillips Erlewine firms for defendants’ anticipated motions. Also, Bird Marella and GPM

served eight sets of discovery on defendants prior to mediation, and defendants responded to each.

The two firms also negotiated and agreed to a protective order with defendants to facilitate

discovery.

           19.   Although, along with the rest of the executive committee appointed by Judge Koh in

In re: TikTok, Inc. Privacy Litigation, we did not believe that another mediation was appropriate before

the determination of venue, once the J.P.M.L. centralized the cases in this Court, we attempted to

attend the second mediation, but were excluded by Defendants based on their unfounded “feeling”

that we, together with the Bird Marella firm, had “secret clients” in the case. That is, and has always

been, untrue. We also agreed to attend a third mediation with Defendants, see Status Report, Doc.

No. 7, but that mediation was scuttled by the Settling Plaintiffs, see Status Report, Doc No. 8.

      GPM IS ONE OF THE PREMIER CLASS ACTION FIRMS IN THE COUNTRY

           20.   GPM has been protecting consumers for more than 25 years and has significant

knowledge and experience handling class actions, complex litigation and the types of claims involved

in this case. GPM’s practice exclusively focuses on class actions and other complex litigation in state

and federal courts all around the country. GPM is one of the premier plaintiffs’ class action firms in

the country. Attached hereto as Exhibit A is a true and correct copy of GPM’s current firm resume,

reflecting the firm’s experience in class action litigation.

           21.   As reflected in Exhibit A, GPM has recovered billions of dollars on behalf of

consumers and investors nationwide. As with all class actions GPM has prosecuted, GPM will

commit all necessary resources to this action. Class actions can be litigated for many years, and

GPM has the resources to fund such long-term litigation, as reflected by the firm’s resume. For


630929.1                                        Page 7 of 8
    Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 8 of 37 PageID #:716




example, GPM was Class Counsel in Schleicher v. Wendt, Case No. 021332 (S.D. Ind.), for nine years

of litigation before reaching a $41 Million settlement. GPM is fully prepared to invest the financial

resources necessary in this case as well.

           22.    GPM has a reputation for working cooperatively with other firms. Indeed, GPM’s

track record in serving as Lead or Co-Lead in some cases, while serving on executive committees in

others, proves this point.

           23.    Additionally, GPM knows how to effectively manage cases to ensure that high

quality work is being performed while at the same time ensuring that cases are not overstaffed and

that duplicated efforts are avoided.



           I declare under penalty of perjury under the laws of the State of California and the United

States that the foregoing is true and correct, and that I executed this declaration on September 8,

2020, at Los Angeles, California.


                                                      /s/ Kara M. Wolke
                                                      Kara M. Wolke




630929.1                                        Page 8 of 8
Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 9 of 37 PageID #:717




                       EXHIBIT A
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 10 of 37 PageID #:718
                                                                         1925 Century Park East, Suite 2100
                                                                                    Los Angeles, CA 90067
                                                                                           T: 310.201.9150




                                     FIRM RESUME


Glancy Prongay & Murray LLP (the “Firm”) has represented investors, consumers and
employees for over 25 years. Based in Los Angeles, with offices in New York City and
Berkeley, the Firm has successfully prosecuted class action cases and complex
litigation in federal and state courts throughout the country. As Lead Counsel, Co-Lead
Counsel, or as a member of Plaintiffs’ Counsel Executive Committees, the Firm’s
attorneys have recovered billions of dollars for parties wronged by corporate fraud,
antitrust violations and malfeasance. Indeed, the Institutional Shareholder Services unit
of RiskMetrics Group has recognized the Firm as one of the top plaintiffs’ law firms in
the United States in its Securities Class Action Services report for every year since the
inception of the report in 2003. The Firm’s efforts have been publicized in major
newspapers such as the Wall Street Journal, the New York Times, and the Los Angeles
Times.

Glancy Prongay & Murray’s commitment to high quality and excellent personalized
services has boosted its national reputation, and we are now recognized as one of the
premier plaintiffs’ firms in the country. The Firm works tenaciously on behalf of clients to
produce significant results and generate lasting corporate reform.

The Firm’s integrity and success originate from our attorneys, who are among the
brightest and most experienced in the field. Our distinguished litigators have an
unparalleled track record of investigating and prosecuting corporate wrongdoing. The
Firm is respected for both the zealous advocacy with which we represent our clients’
interests as well as the highly-professional and ethical manner by which we achieve
results. We are ideally positioned to pursue securities, antitrust, consumer, and
derivative litigation on behalf of our clients. The Firm’s outstanding accomplishments
are the direct result of the exceptional talents of our attorneys and employees.

                    SECURITIES CLASS ACTION SETTLEMENTS

Appointed as Lead or Co-Lead Counsel by judges throughout the United States, Glancy
Prongay & Murray has achieved significant recoveries for class members in numerous
securities class actions, including:

In re Mercury Interactive Corporation Securities Litigation, USDC Northern District of
California, Case No. 05-3395-JF, in which the Firm served as Co-Lead Counsel and
achieved a settlement valued at over $117 million.

In re Real Estate Associates Limited Partnership Litigation, USDC Central District of
California, Case No. 98-7035-DDP, in which the Firm served as local counsel and

519603.5                                   Page 1
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 11 of 37 PageID #:719




plaintiffs achieved a $184 million jury verdict after a complex six week trial in Los
Angeles, California and later settled the case for $83 million.

In Re Yahoo! Inc. Securities Litigation, USDC Northern District of California, Case No.
5:17-cv-00373-LHK, in which the Firm served as Co-Lead Counsel and achieved an
$80 million settlement.

The City of Farmington Hills Employees Retirement System v. Wells Fargo Bank, N.A.,
USDC District of Minnesota, Case No. 10-cv-04372-DWF/JJG, in which the Firm served
as Co-Lead Counsel and achieved a settlement valued at $62.5 million.

Schleicher v. Wendt, (Conseco Securities Litigation), USDC Southern District of
Indiana, Case No. 02-1332-SEB, a securities fraud class action in which the Firm
served as Lead Counsel for the Class and achieved a settlement of over $41 million.

Robb v. Fitbit, Inc., USDC Northern District of California, Case No. 3:16-cv-00151, a
securities fraud class action in which the Firm served as Lead Counsel for the Class
and achieved a settlement of $33 million.

Yaldo v. Airtouch Communications, State of Michigan, Wayne County, Case No. 99-
909694-CP, in which the Firm served as Co-Lead Counsel and achieved a settlement
valued at over $32 million for defrauded consumers.

Lapin v. Goldman Sachs, USDC Southern District of New York, Case No. 03-0850-KJD,
a securities fraud class action in which the Firm served as Co-Lead Counsel for the
Class and achieved a settlement of $29 million.

In re Heritage Bond Litigation, USDC Central District of California, Case No. 02-ML-
1475-DT, where as Co-Lead Counsel, the Firm recovered in excess of $28 million for
defrauded investors and continues to pursue additional defendants.

In re Livent, Inc. Noteholders Litigation, USDC Southern District of New York, Case No.
99 Civ 9425-VM, a securities fraud class action in which the Firm served as Co-Lead
Counsel for the Class and achieved a settlement of over $27 million.

In re ECI Telecom Ltd. Securities Litigation, USDC Eastern District of Virginia, Case No.
01-913-A, in which the Firm served as sole Lead Counsel and recovered almost $22
million for defrauded ECI investors.

Senn v. Sealed Air Corporation, USDC New Jersey, Case No. 03-cv-4372-DMC, a
securities fraud class action, in which the Firm acted as co-lead counsel for the Class
and achieved a settlement of $20 million.

In re Gilat Satellite Networks, Ltd. Securities Litigation, USDC Eastern District of New
York, Case No. 02-1510-CPS, a securities fraud class action in which the Firm served
as Co-Lead Counsel for the Class and achieved a settlement of $20 million.

519603.5                                  Page 2
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 12 of 37 PageID #:720




In re Lumenis, Ltd. Securities Litigation, USDC Southern District of New York, Case
No.02-CV-1989-DAB, in which the Firm served as Co-Lead Counsel and achieved a
settlement valued at over $20 million.

In re Infonet Services Corporation Securities Litigation, USDC Central District of
California, Case No. CV 01-10456-NM, in which as Co-Lead Counsel, the Firm
achieved a settlement of $18 million.

In re ESC Medical Systems, Ltd. Securities Litigation, USDC Southern District of New
York, Case No. 98 Civ. 7530-NRB, a securities fraud class action in which the Firm
served as sole Lead Counsel for the Class and achieved a settlement valued in excess
of $17 million.

In re Musicmaker.com Securities Litigation, USDC Central District of California, Case
No. 00-02018-CAS, a securities fraud class action in which the Firm was sole Lead
Counsel for the Class and recovered in excess of $13 million.

In re Lason, Inc. Securities Litigation, USDC Eastern District of Michigan, Case No. 99
76079-AJT, in which the Firm was Co-Lead Counsel and recovered almost $13 million
for defrauded Lason stockholders.

In re Inso Corp. Securities Litigation, USDC District of Massachusetts, Case No. 99
10193-WGY, a securities fraud class action in which the Firm served as Co-Lead
Counsel for the Class and achieved a settlement valued in excess of $12 million.

In re National TechTeam Securities Litigation, USDC Eastern District of Michigan, Case
No. 97-74587-AC, a securities fraud class action in which the Firm served as Co-Lead
Counsel for the Class and achieved a settlement valued in excess of $11 million.

Taft v. Ackermans (KPNQwest Securities Litigation), USDC Southern District of New
York, Case No. 02-CV-07951-PKL, a securities fraud class action in which the Firm
served as Co-Lead Counsel for the Class and achieved a settlement worth $11 million.

Jenson v. First Trust Corporation, USDC Central District of California, Case No. 05-cv-
3124-ABC, in which the Firm was appointed sole lead counsel and achieved an $8.5
million settlement in a very difficult case involving a trustee’s potential liability for losses
incurred by investors in a Ponzi scheme. Kevin Ruf of the Firm also successfully
defended in the 9th Circuit Court of Appeals the trial court’s granting of class
certification in this case.

In re Ramp Networks, Inc. Securities Litigation, USDC Northern District of California,
Case No. C-00-3645-JCS, a securities fraud class action in which the Firm served as
Co-Lead Counsel for the Class and achieved a settlement of nearly $7 million.

Capri v. Comerica, Inc., USDC Eastern District of Michigan, Case No. 02-CV-60211-
MOB, a securities fraud class action in which the Firm served as Co-Lead Counsel for
the Class and achieved a settlement of $6.0 million.
519603.5                                     Page 3
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 13 of 37 PageID #:721




Plumbing Solutions Inc. v. Plug Power, Inc., USDC Eastern District of New York, Case
No. CV 00 5553-ERK, a securities fraud class action in which the Firm served as Co-
Lead Counsel for the Class and achieved a settlement of over $5 million.

Ree v. Procom Technologies, Inc., USDC Southern District of New York, Case No. 02-
CV-7613-JGK, a securities fraud class action in which the Firm served as Co-Lead
Counsel for the Class and achieved a settlement of $2.7 million.

Tatz v. Nanophase Technologies Corp., USDC Northern District of Illinois, Case No. 01-
C-8440-MCA, a securities fraud class action in which the Firm served as Co-Lead
Counsel for the Class and achieved a settlement of $2.5 million.

In re F & M Distributors Securities Litigation, USDC Eastern District of Michigan, Case
No. 95 CV 71778-DT, a securities fraud class action in which the Firm served on the
Executive Committee and helped secure a $20.25 million settlement.

               ANTITRUST PRACTICE GROUP AND ACHIEVEMENTS

Glancy Prongay & Murray’s Antitrust Practice Group focuses on representing individuals
and entities that have been victimized by unlawful monopolization, price-fixing, market
allocation, and other anti-competitive conduct. The Firm has prosecuted significant
antitrust cases and has helped individuals and businesses recover billions of dollars.
Prosecuting civil antitrust cases under federal and state laws throughout the country,
the Firm’s Antitrust Practice Group represents consumers, businesses, and Health and
Welfare Funds and seeks injunctive relief and damages for violations of antitrust and
commodities laws. The Firm has served, or is currently serving, as Lead Counsel, Co-
Lead Counsel or Class Counsel in a substantial number of antitrust class actions,
including:

In re Nasdaq Market-Makers Antitrust Litigation, USDC Southern District of New York,
Case No. 94 C 3996-RWS, MDL Docket No. 1023, a landmark antitrust lawsuit in which
the Firm filed the first complaint against all of the major NASDAQ market makers and
served on Plaintiffs’ Counsel’s Executive Committee in a case that recovered $900
million for investors.

Sullivan v. DB Investments, USDC District of New Jersey, Case No. No. 04-cv-2819,
where the Firm served as Co-Lead Settlement Counsel in an antitrust case against
DeBeers relate to the pricing of diamonds that settled for $295 million.

In re Korean Air Lines Antitrust Litig., USDC Central District of California, Master File
No. CV 07-05107 SJO(AGRx), MDL No. 07-0189, where the Firm served as Co-Lead
Counsel in a case related to fixing of prices for airline tickets to Korea that settled for
$86 million.



519603.5                                   Page 4
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 14 of 37 PageID #:722




In re Urethane Chemical Antitrust Litig., USDC District of Kansas, Case No. MDL 1616,
where the Firm served as Co-Lead counsel in an antitrust price fixing case that settled
$33 million.

In re Western States Wholesale Natural Gas Litig., USDC District of Nevada, Case No.
MDL 1566, where the Firm served as Class Counsel in an antitrust price fixing case that
settled $25 million.

In re Aggrenox Antitrust Litig., USDC District of Connecticut, Case No. 14-cv-2516,
where the Firm played a major role in achieving a settlement of $54,000,000.

In re Solodyn Antitrust Litig., USDC District of Massachusetts, Case No. MDL 2503,
where the Firm played a major role in achieving a settlement of $43,000,000.

In re Generic Pharmaceuticals Pricing Antitrust Litig., USDC Eastern District of
Pennsylvania, Case No. 16-md-2427, where the Firm is representing a major Health
and Welfare Fund in a case against a number of generic drug manufacturers for price
fixing generic drugs.

In re Actos End Payor Antitrust Litig., USDC Southern District of New York, Case No.
13-cv-9244, where the Firm is serving on Plaintiffs’ Executive Committee.

In re Heating Control Panel Direct Purchaser Action, USDC Eastern District of Michigan,
Case No. 12-md-02311, representing a recreational vehicle manufacturer in a price-
fixing class action involving direct purchasers of heating control panels.

In re Instrument Panel Clusters Direct Purchaser Action, USDC Eastern District of
Michigan, Case No. 12-md-02311, representing a recreational vehicle manufacturer in a
price-fixing class action involving direct purchasers of instrument panel clusters.

In addition, the Firm is currently involved in the prosecution of many market
manipulation cases relating to violations of antitrust and commodities laws, including
Sullivan v. Barclays PLC (manipulation of Euribor rate), In re Foreign Exchange
Benchmark Rates Antitrust Litig., In re LIBOR-Based Financial Instruments Antitrust
Litig., In re Gold Futures & Options Trading Litig., In re Platinum & Palladium Antitrust
Litig., Sonterra Cap. Master Fund v. Credit Suisse Group AG (Swiss Libor rate
manipulation), Twin City Iron Pension Fund v. Bank of Nova Scotia (manipulation of
treasury securities), and Ploss v. Kraft Foods Group (manipulation of wheat prices).

Glancy Prongay & Murray has been responsible for obtaining favorable appellate
opinions which have broken new ground in the class action or securities fields, or which
have promoted shareholder rights in prosecuting these actions. The Firm successfully
argued the appeals in a number of cases:

In Smith v. L’Oreal, 39 Cal.4th 77 (2006), Firm partner Kevin Ruf established ground-
breaking law when the California Supreme Court agreed with the Firm’s position that

519603.5                                  Page 5
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 15 of 37 PageID #:723




waiting penalties under the California Labor Code are available to any employee after
termination of employment, regardless of the reason for that termination.

                          OTHER NOTABLE ACHIEVEMENTS

Other notable Firm cases are: Silber v. Mabon I, 957 F.2d 697 (9th Cir. 1992) and Silber
v. Mabon II, 18 F.3d 1449 (9th Cir. 1994), which are the leading decisions in the Ninth
Circuit regarding the rights of opt-outs in class action settlements. In Rothman v.
Gregor, 220 F.3d 81 (2d Cir. 2000), the Firm won a seminal victory for investors before
the Second Circuit Court of Appeals, which adopted a more favorable pleading standard
for investors in reversing the District Court’s dismissal of the investors’ complaint. After
this successful appeal, the Firm then recovered millions of dollars for defrauded
investors of the GT Interactive Corporation. The Firm also argued Falkowski v. Imation
Corp., 309 F.3d 1123 (9th Cir. 2002), as amended, 320 F.3d 905 (9th Cir. 2003), and
favorably obtained the substantial reversal of a lower court’s dismissal of a cutting edge,
complex class action initiated to seek redress for a group of employees whose stock
options were improperly forfeited by a giant corporation in the course of its sale of the
subsidiary at which they worked.

The Firm is also involved in the representation of individual investors in court
proceedings throughout the United States and in arbitrations before the American
Arbitration Association, National Association of Securities Dealers, New York Stock
Exchange, and Pacific Stock Exchange. Mr. Glancy has successfully represented
litigants in proceedings against such major securities firms and insurance companies as
A.G. Edwards & Sons, Bear Stearns, Merrill Lynch & Co., Morgan Stanley,
PaineWebber, Prudential, and Shearson Lehman Brothers.

One of the Firm’s unique skills is the use of “group litigation” - the representation of
groups of individuals who have been collectively victimized or defrauded by large
institutions. This type of litigation brought on behalf of individuals who have been
similarly damaged often provides an efficient and effective economic remedy that
frequently has advantages over the class action or individual action devices. The Firm
has successfully achieved results for groups of individuals in cases against major
corporations such as Metropolitan Life Insurance Company, and Occidental Petroleum
Corporation.

Glancy Prongay & Murray LLP currently consists of the following attorneys:


                                       PARTNERS

LEE ALBERT, a partner, was admitted to the bars of the Commonwealth of
Pennsylvania, the State of New Jersey, and the United States District Courts for the
Eastern District of Pennsylvania and the District of New Jersey in 1986. He received his
B.S. and M.S. degrees from Temple University and Arcadia University in 1975 and
1980, respectively, and received his J.D. degree from Widener University School of Law
in 1986. Upon graduation from law school, Mr. Albert spent several years working as a
519603.5                                   Page 6
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 16 of 37 PageID #:724




civil litigator in Philadelphia, PA. Mr. Albert has extensive litigation and appellate
practice experience having argued before the Supreme and Superior Courts of
Pennsylvania and has over fifteen years of trial experience in both jury and non-jury
cases and arbitrations. Mr. Albert has represented a national health care provider at
trial obtaining injunctive relief in federal court to enforce a five-year contract not to
compete on behalf of a national health care provider and injunctive relief on behalf of an
undergraduate university.

Currently, Mr. Albert represents clients in all types of complex litigation including matters
concerning violations of federal and state antitrust and securities laws, mass
tort/product liability and unfair and deceptive trade practices. Some of Mr. Albert’s
current major cases include In Re Automotive Wire Harness Systems Antitrust Litigation
(E.D. Mich.); In Re Heater Control Panels Antitrust Litigation (E.D. Mich.); Kleen
Products, et al. v. Packaging Corp. of America (N.D. Ill.); and In re Class 8
Transmission Indirect Purchaser Antitrust Litigation (D. Del.). Previously, Mr. Albert had
a significant role in Marine Products Antitrust Litigation (C.D. Cal.); Baby Products
Antitrust Litigation (E.D. Pa.); In re ATM Fee Litigation (N.D. Cal.); In re Canadian Car
Antitrust Litigation (D. Me.); In re Broadcom Securities Litigation (C.D. Cal.); and has
worked on In re Avandia Marketing, Sales Practices and Products Liability Litigation
(E.D. Pa.); In re Ortho Evra Birth Control Patch Litigation (N.J. Super. Ct., Middlesex
County); In re AOL Time Warner, Inc. Securities Litigation (S.D.N.Y.); In re WorldCom,
Inc. Securities Litigation (S.D.N.Y.); and In re Microsoft Corporation Massachusetts
Consumer Protection Litigation (Mass. Super. Ct.).

PETER A. BINKOW has prosecuted lawsuits on behalf of consumers and investors in
state and federal courts throughout the United States. He served as Lead or Co-Lead
Counsel in many class action cases, including: In re Mercury Interactive Securities
Litigation ($117.5 million recovery); The City of Farmington Hills Retirement System v
Wells Fargo ($62.5 million recovery); Schleicher v Wendt (Conseco Securities litigation -
$41.5 million recovery); Lapin v Goldman Sachs ($29 million recovery); In re Heritage
Bond Litigation ($28 million recovery); In re National Techteam Securities Litigation ($11
million recovery for investors); In re Lason Inc. Securities Litigation ($12.68 million
recovery), In re ESC Medical Systems, Ltd. Securities Litigation ($17 million recovery);
and many others. In Schleicher v Wendt, Mr. Binkow successfully argued the seminal
Seventh Circuit case on class certification, in an opinion authored by Chief Judge Frank
Easterbrook. He has argued and/or prepared appeals before the Ninth Circuit, Seventh
Circuit, Sixth Circuit and Second Circuit Courts of Appeals.

Mr. Binkow joined the Firm in 1994. He was born on August 16, 1965 in Detroit,
Michigan. Mr. Binkow obtained a Bachelor of Arts degree from the University of
Michigan in 1988 and a Juris Doctor degree from the University of Southern California in
1994.

JOSEPH D. COHEN has extensive complex civil litigation experience, and currently
oversees the firm’s settlement department, negotiating, documenting and obtaining
court approval of the firm’s securities, merger and derivative settlements.


519603.5                                   Page 7
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 17 of 37 PageID #:725




Prior to joining the firm, Mr. Cohen successfully prosecuted numerous securities fraud,
consumer fraud, antitrust and constitutional law cases in federal and state courts
throughout the country. Cases in which Mr. Cohen took a lead role include: Jordan v.
California Dep’t of Motor Vehicles, 100 Cal. App. 4th 431 (2002) (complex action in
which the California Court of Appeal held that California’s Non-Resident Vehicle $300
Smog Impact Fee violated the Commerce Clause of the United States Constitution,
paving the way for the creation of a $665 million fund and full refunds, with interest, to
1.7 million motorists); In re Geodyne Res., Inc. Sec. Litig. (Harris Cty. Tex.) (settlement
of securities fraud class action, including related litigation, totaling over $200 million); In
re Cmty. Psychiatric Centers Sec. Litig. (C.D. Cal.) (settlement of $55.5 million was
obtained from the company and its auditors, Ernst & Young, LLP); In re McLeodUSA
Inc., Sec. Litig. (N.D. Iowa) ($30 million settlement); In re Arakis Energy Corp. Sec. Litig.
(E.D.N.Y.) ($24 million settlement); In re Metris Cos., Inc., Sec. Litig. (D. Minn.) ($7.5
million settlement); In re Landry’s Seafood Rest., Inc. Sec. Litig. (S.D. Tex.) ($6 million
settlement); and Freedman v. Maspeth Fed. Loan and Savings Ass’n, (E.D.N.Y)
(favorable resolution of issue of first impression under RESPA resulting in full recovery
of improperly assessed late fees).

Mr. Cohen was also a member of the teams that obtained substantial recoveries in the
following cases: In re: Foreign Exchange Benchmark Rates Antitrust Litig. (S.D.N.Y.)
(partial settlements of approximately $2 billion); In re Washington Mutual Mortgage-
Backed Sec. Litig. (W.D. Wash.) (settlement of $26 million); Mylan Pharm., Inc. v.
Warner Chilcott Public Ltd. Co. (E.D. Pa.) ($8 million recovery in antitrust action on
behalf of class of indirect purchasers of the prescription drug Doryx); City of Omaha
Police and Fire Ret. Sys. v. LHC Group, Inc. (W.D. La.) (securities class action
settlement of $7.85 million); and In re Pacific Biosciences of Cal., Inc. Sec. Litig. (Cal.
Super. Ct.) ($7.6 million recovery).

In addition, Mr. Cohen was previously the head of the settlement department at
Bernstein Litowitz Berger & Grossmann LLP. While at BLB&G, Mr. Cohen had primary
responsibility for overseeing the team working on the following settlements, among
others: In Re Merck & Co., Inc. Sec., Deriv. & “ERISA” Litig. (D.N.J.) ($1.062 billion
securities class action settlement); New York State Teachers’ Ret. Sys. v. General
Motors Co. (E.D. Mich.) ($300 million securities class action settlement); In re
JPMorgan Chase & Co. Sec. Litig. (S.D.N.Y.) ($150 million settlement); Dep’t of the
Treasury of the State of New Jersey and its Division of Inv. v. Cliffs Natural Res. Inc., et
al. (N.D. Ohio) ($84 million securities class action settlement); In re Penn West
Petroleum Ltd. Sec. Litig. (S.D.N.Y.) ($19.76 million settlement); and In re BioScrip, Inc.
Sec. Litig. ($10.9 million settlement).

JOSHUA L. CROWELL, a partner in the firm’s Los Angeles office, concentrates his
practice on prosecuting complex securities cases on behalf of investors.

Recently, he was co-lead counsel in In re Yahoo! Inc. Securities Litigation, No. 17-CV-
00373-LHK (N.D. Cal.), which resulted in an $80 million settlement for the class. He
also led the prosecution of In re Akorn, Inc. Securities Litigation, No. 1:15-cv-01944
(N.D. Ill.), achieving a $24 million class settlement.

519603.5                                    Page 8
    Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 18 of 37 PageID #:726




Prior to joining Glancy Prongay & Murray LLP, Joshua was an Associate at Labaton
Sucharow LLP in New York, where he substantially contributed to some of the firm’s
biggest successes. There he helped secure several large federal securities class
settlements, including:

    In re Countrywide Financial Corp. Securities Litigation, No. CV 07-05295 MRP
        (MANx) (C.D. Cal.) – $624 million
    In re Schering-Plough Corp. / ENHANCE Securities Litigation, No. 08-397 (DMC)
         (JAD) (D.N.J.) – $473 million
    In re Broadcom Corp. Class Action Litigation, No. CV-06-5036-R (CWx) (C.D. Cal.) –
         $173.5 million
    In re Fannie Mae 2008 Securities Litigation, No. 08-civ-7831-PAC (S.D.N.Y.) – $170
         million
    Oppenheimer Champion Fund and Core Bond Fund actions, Nos. 09-cv-525-JLK-
       KMT and 09-cv-1186-JLK-KMT (D. Colo.) – $100 million combined

He began his legal career as an Associate at Paul, Hastings, Janofsky & Walker LLP in
New York, primarily representing financial services clients in commercial litigation.

Super Lawyers has selected Joshua as a Rising Star in the area of Securities Litigation
from 2015 through 2017.

Prior to attending law school, Mr. Joshua was a Senior Economics Consultant at Ernst
& Young LLP, where he priced intercompany transactions and calculated the value of
intellectual property. Joshua received a J.D., cum laude, from The George Washington
University Law School. During law school, he was a member of The George
Washington Law Review and the Mock Trial Board. He was also a law intern for Chief
Judge Edward J. Damich of the United States Court of Federal Claims. Joshua earned
a B.A. in International Relations from Carleton College.

LIONEL Z. GLANCY, a graduate of University of Michigan Law School, is the founding
partner of the Firm. After serving as a law clerk for United States District Judge Howard
McKibben, he began his career as an associate at a New York law firm concentrating in
securities litigation. Thereafter, he started a boutique law firm specializing in securities
litigation, and other complex litigation, from the Plaintiff’s perspective. Mr. Glancy has
established a distinguished career in the field of securities litigation over the last thirty
years, having appeared and been appointed lead counsel on behalf of aggrieved
investors in securities class action cases throughout the country. He has appeared and
argued before dozens of district courts and a number of appellate courts. His efforts
have resulted in the recovery of hundreds of millions of dollars in settlement proceeds
for huge classes of shareholders. Well known in securities law, he has lectured on its
developments and practice, including having lectured before Continuing Legal
Education seminars and law schools.

Mr. Glancy was born in Windsor, Canada, on April 4, 1962. Mr. Glancy earned his
undergraduate degree in political science in 1984 and his Juris Doctor degree in 1986,
519603.5                                   Page 9
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 19 of 37 PageID #:727




both from the University of Michigan. He was admitted to practice in California in 1988,
and in Nevada and before the U.S. Court of Appeals, Ninth Circuit, in 1989.

MARC L. GODINO has extensive experience successfully litigating complex, class
action lawsuits as a plaintiffs’ lawyer. Since joining the firm in 2005, Mr. Godino has
played a primary role in cases resulting in settlements of more than $100 million. He
has prosecuted securities, derivative, merger & acquisition, and consumer cases
throughout the country in both state and federal court, as well as represented defrauded
investors at FINRA arbitrations. Mr. Godino manages the Firm’s consumer class action
department.

While a senior associate with Stull Stull & Brody, Mr. Godino was one of the two primary
attorneys involved in Small v. Fritz Co., 30 Cal. 4th 167 (April 7, 2003), in which the
California Supreme Court created new law in the State of California for shareholders
that held shares in detrimental reliance on false statements made by corporate
officers. The decision was widely covered by national media including The National
Law Journal, the Los Angeles Times, the New York Times, and the New York Law
Journal, among others, and was heralded as a significant victory for shareholders.

Mr. Godino’s successes with Glancy Prongay & Murray LLP include: Good Morning To
You Productions Corp., et al., v. Warner/Chappell Music, Inc., et al., Case No. 13-04460
(C.D. Cal.) (In this highly publicized case that attracted world-wide attention, Plaintiffs
prevailed on their claim that the song “Happy Birthday” should be in the public domain
and achieved a $14,000,000 settlement to class members who paid a licensing fee for
the song); Ord v. First National Bank of Pennsylvania, Case No. 12-766 (W. D. Pa.)
($3,000,000 settlement plus injunctive relief); Pappas v. Naked Juice Co. of Glendora,
Inc., Case No. 11-08276 (C.D. Cal.) ($9,000,000 settlement plus injunctive
relief);Astiana v. Kashi Company, Case No. 11-1967 (S.D. Cal.) ($5,000,000
settlement); In re Magma Design Automation, Inc. Securities Litigation, Case No. 05-
2394 (N.D. Cal.) ($13,500,000 settlement); In re Hovnanian Enterprises, Inc. Securities
Litigation, Case No. 08-cv-0099 (D.N.J.) ($4,000,000 settlement); In re Skilled
Healthcare Group, Inc. Securities Litigation, Case No. 09-5416 (C.D. Cal.) ($3,000,000
settlement); Kelly v. Phiten USA, Inc., Case No. 11-67 (S.D. Iowa) ($3,200,000
settlement plus injunctive relief); (Shin et al., v. BMW of North America, 2009 WL
2163509 (C.D. Cal. July 16, 2009) (after defeating a motion to dismiss, the case settled
on very favorable terms for class members including free replacement of cracked
wheels); Payday Advance Plus, Inc. v. MIVA, Inc., Case No. 06-1923 (S.D.N.Y.)
($3,936,812 settlement); Esslinger, et al. v. HSBC Bank Nevada, N.A., Case No. 10-
03213 (E.D. Pa.) ($23,500,000 settlement); In re Discover Payment Protection Plan
Marketing and Sales Practices Litigation, Case No. 10-06994 ($10,500,000 settlement
); In Re: Bank of America Credit Protection Marketing and Sales Practices
Litigation, Case No. 11-md-02269 (N.D. Cal.) ($20,000,000 settlement).

Mr. Godino was also the principal attorney in the following published decisions: In re
Zappos.com, Inc., Customer Data Sec. Breach Litigation, 714 Fed Appx. 761 (9th Cir.
2018) (reversing order dismissing class action complaint); Small et al., v. University
Medical Center of Southern Nevada, et al., 2017 WL 3461364 (D. Nev. Aug. 10, 2017)
519603.5                                  Page 10
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 20 of 37 PageID #:728




(denying motion to dismiss); Sciortino v. Pepsico, Inc., 108 F.Supp. 3d 780 (N.D. Cal..
June 5, 2015) (motion to dismiss denied); Peterson v. CJ America, Inc., 2015 WL
11582832 (S.D. Cal. May 15, 2015) (motion to dismiss denied); Lilly v. Jamba Juice
Company, 2014 WL 4652283 (N. D. Cal. Sep 18, 2014) (class certification granted in
part); Kramer v. Toyota Motor Corp., 705 F. 3d 1122 (9th Cir. 2013) (affirming denial of
Defendant’s motion to compel arbitration); Sateriale, et al. v. R.J. Reynolds Tobacco
Co., 697 F. 3d 777 (9th Cir. 2012) (reversing order dismissing class action
complaint); Shin v. BMW of North America, 2009 WL 2163509 (C.D. Cal. July 16, 2009)
(motion to dismiss denied); In re 2TheMart.com Securities Litigation, 114 F. Supp. 2d
955 (C.D. Cal. 2002) (motion to dismiss denied); In re Irvine Sensors Securities
Litigation, 2003 U.S. Dist. LEXIS 18397 (C.D. Cal. 2003) (motion to dismiss denied).

The following represent just a few of the cases Mr. Godino is currently litigating in a
leadership position: Small v. University Medical Center of Southern Nevada, Case No.
13-00298 (D. Nev.); Courtright, et al., v. O’Reilly Automotive Stores, Inc., et al., Case
No. 14-334 (W.D. Mo); Keskinen v. Edgewell Personal Care Co., et al., Case No. 17-
07721 (C.D. CA); Ryan v. Rodan & Fields, LLC, Case No. 18-02505 (N.D. Cal)

MATTHEW M. HOUSTON, a partner in the firm’s New York office, graduated from
Boston University School of Law in 1988. Mr. Houston is an active member of the Bar
of the State of New York and an inactive member of the bar for the Commonwealth of
Massachusetts. Mr. Houston is also admitted to the United States District Courts for the
Southern and Eastern Districts of New York and the District of Massachusetts, and the
Second, Seventh, Ninth, and Eleventh Circuit Court of Appeals of the United States.
Mr. Houston repeatedly has been selected as a New York Metro Super Lawyer.

Mr. Houston has substantial courtroom experience involving complex actions in federal
and state courts throughout the country. Mr. Houston was co-lead trial counsel in one
the few ERISA class action cases taken to trial asserting breach of fiduciary duty claims
against plan fiduciaries, Brieger et al. v. Tellabs, Inc., No. 06-CV-01882 (N.D. Ill.), and
has successfully prosecuted many ERISA actions, including In re Royal Ahold N.V.
Securities and ERISA Litigation, Civil Action No. 1:03-md-01539. Mr. Houston has been
one of the principal attorneys litigating claims in multi-district litigation concerning
employment classification of pickup and delivery drivers and primarily responsible for
prosecuting ERISA class claims resulting in a $242,000,000 settlement; In re FedEx
Ground Package Inc. Employment Practices Litigation, No. 3:05-MD-527 (MDL 1700).
Mr. Houston recently presented argument before the Eleventh Circuit Court of Appeals
on behalf of a class of Florida pickup and delivery drivers obtaining a reversal of the
lower court’s grant of summary judgment. Mr. Houston represented the interests of
Nevada and Arkansas drivers employed by FedEx Ground obtaining significant
recoveries on their behalf. Mr. Houston also served as lead counsel in multi-district
class litigation seeking to modify insurance claims handling practices; In re
UnumProvident Corp. ERISA Benefits Denial Actions, No. 1:03-cv-1000 (MDL 1552).

Mr. Houston has played a principal role in numerous derivative and class actions
wherein substantial benefits were conferred upon plaintiffs: In re: Groupon Derivative
Litigation, No. 12-cv-5300 (N.D. Ill. 2012) (settlement of consolidated derivative action
519603.5                                  Page 11
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 21 of 37 PageID #:729




resulting in sweeping corporate governance reform estimated at $159 million) Bangari
v. Lesnik, et al., No. 11 CH 41973 (Illinois Circuit Court, County of Cook) (settlement of
claim resulting in payment of $20 million to Career Education Corporation and
implementation of extensive corporate governance reform); In re Diamond Foods, Inc.
Shareholder Litigation, No. CGC-11-515895 (California Superior Court, County of San
Francisco) ($10.4 million in monetary relief including a $5.4 million clawback of
executive compensation and significant corporate governance reform); Pace American
Shareholder Litigation, 94-92 TUC-RMB (securities fraud class action settlement
resulting in a recovery of $3.75 million); In re Bay Financial Securities Litigation, Master
File No. 89-2377-DPW, (D. Mass.) (J. Woodlock) (settlement of action based upon
federal securities law claims resulting in class recovery in excess of $3.9 million);
Goldsmith v. Technology Solutions Company, 92 C 4374 (N.D. Ill. 1992) (J. Manning)
(recovery of $4.6 million as a result of action alleging false and misleading statements
regarding revenue recognition).

In addition to numerous employment and derivative cases, Mr. Houston has litigated
actions asserting breach of fiduciary duty in the context of mergers and acquisitions.
Mr. Houston has been responsible for securing millions of dollars in additional
compensation and structural benefits for shareholders of target companies: In re Instinet
Group, Inc. Shareholders Litigation, C.A. No. 1289 (Delaware Court of Chancery);
Jasinover v. The Rouse Company, Case No. 13-C-04-59594 (Maryland Circuit Court);
McLaughlin v. Household International, Inc., Case No. 02 CH 20683 (Illinois Circuit
Court); Sebesta v. The Quizno’s Corporation, Case No. 2001 CV 6281 (Colorado
District Court); Crandon Capital Partners v. Sanford M. Kimmel, C.A. No. 14998 (Del.
Ch.); and Crandon Capital Partners v. Kimmel, C.A. No. 14998 (Del. Ch. 1996) (J.
Chandler) (settlement of an action on behalf of shareholders of Transnational
Reinsurance Co. whereby acquiring company provided an additional $10.4 million in
merger consideration).

JASON L. KRAJCER is a partner in the firm’s Los Angeles office. He specializes in
complex securities cases and has extensive experience in all phases of litigation (fact
investigation, pre-trial motion practice, discovery, trial, appeal).

Prior to joining Glancy Prongay & Murray LLP, Mr. Krajcer was an Associate at
Goodwin Procter LLP where he represented issuers, officers and directors in multi-
hundred million and billion dollar securities cases. He began his legal career at Orrick,
Herrington & Sutcliffe LLP, where he represented issuers, officers and directors in
securities class actions, shareholder derivative actions, and matters before the U.S.
Securities & Exchange Commission.

Mr. Krajcer is admitted to the State Bar of California, the Bar of the District of Columbia,
the United States Supreme Court, the Ninth Circuit Court of Appeals, and the United
States District Courts for the Central and Southern Districts of California.

SUSAN G. KUPFER is the founding partner of the Firm’s Berkeley office. Ms Kupfer
joined the Firm in 2003. She is a native of New York City, and received her A.B. degree
from Mount Holyoke College in 1969 and her Juris Doctor degree from Boston
519603.5                                   Page 12
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 22 of 37 PageID #:730




University School of Law in 1973. She did graduate work at Harvard Law School and,
in 1977, was named Assistant Dean and Director of Clinical Programs at Harvard,
supervising and teaching in that program of legal practice and related academic
components.

For much of her legal career, Ms. Kupfer has been a professor of law. Her areas of
academic expertise are Civil Procedure, Federal Courts, Conflict of Laws, Constitutional
Law, Legal Ethics, and Jurisprudence. She has taught at Harvard Law School, Hastings
College of the Law, Boston University School of Law, Golden Gate University School of
Law, and Northeastern University School of Law. From 1991 through 2002, she was a
lecturer on law at the University of California, Berkeley, Boalt Hall, teaching Civil
Procedure and Conflict of Laws. Her publications include articles on federal civil rights
litigation, legal ethics, and jurisprudence. She has also taught various aspects of
practical legal and ethical training, including trial advocacy, negotiation and legal ethics,
to both law students and practicing attorneys.

Ms. Kupfer previously served as corporate counsel to The Architects Collaborative in
Cambridge and San Francisco, and was the Executive Director of the Massachusetts
Commission on Judicial Conduct. She returned to the practice of law in San Francisco
with Morgenstein & Jubelirer and Berman DeValerio LLP before joining the Firm.

Ms. Kupfer’s practice is concentrated in complex antitrust litigation. She currently
serves, or has served, as Co-Lead Counsel in several multidistrict antitrust cases: In re
Photochromic Lens Antitrust Litig. (MDL 2173, M.D. Fla. 2010); In re Fresh and Process
Potatoes Antitrust Litig. (D. ID. 2011); In re Korean Air Lines Antitrust Litig. (MDL No.
1891, C.D. Cal. 2007); In re Urethane Antitrust Litigation (MDL 1616, D. Kan. 2004); In
re Western States Wholesale Natural Gas Litigation (MDL 1566, D. Nev. 2005); and
Sullivan et al v. DB Investments et al (D. N.J. 2004). She has been a member of the
lead counsel teams that achieved significant settlements in: In re Sorbates Antitrust
Litigation ($96.5 million settlement); In re Pillar Point Partners Antitrust Litigation ($50
million settlement); and In re Critical Path Securities Litigation ($17.5 million settlement).

Ms. Kupfer is a member of the bar of Massachusetts and California, and is admitted to
practice before the United States District Courts for the Northern, Central, Eastern and
Southern Districts of California, the District of Massachusetts, the Courts of Appeals for
the First and Ninth Circuits, and the U.S. Supreme Court.

GREGORY B. LINKH works out of the New York office, where he litigates antitrust,
securities, shareholder derivative, and consumer cases. Greg graduated from the State
University of New York at Binghamton in 1996 and from the University of Michigan Law
School in 1999. While in law school, Greg externed with United States District Judge
Gerald E. Rosen of the Eastern District of Michigan. Greg was previously associated
with the law firms Dewey Ballantine LLP, Pomerantz Haudek Block Grossman & Gross
LLP, and Murray Frank LLP.

Previously, Greg had significant roles in In re Merrill Lynch & Co., Inc. Research
Reports Securities Litigation (settled for $125 million); In re Crompton Corp. Securities
Litigation (settled $11 million); Lowry v. Andrx Corp. (settled for $8 million); In re
519603.5                                    Page 13
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 23 of 37 PageID #:731




Xybernaut Corp. Securities MDL Litigation (settled for $6.3 million); and In re EIS Int’l
Inc. Securities Litigation (settled for $3.8 million). Greg also represented the West
Virginia Investment Management Board (“WVIMB”) in WVIMB v. Residential Accredited
Loans, Inc., et al., relating to the WVIMB's investment in residential mortgage-backed
securities.

Currently, Greg is litigating various antitrust and securities cases, including In re Korean
Ramen Antitrust Litigation, In re Automotive Parts Antitrust Litigation, and In re
Horsehead Holding Corp. Securities Litigation.

Greg is the co-author of Inherent Risk In Securities Cases In The Second Circuit, NEW
YORK LAW JOURNAL (Aug. 26, 2004); and Staying Derivative Action Pursuant to
PSLRA and SLUSA, NEW YORK LAW JOURNAL, P. 4, COL. 4 (Oct. 21, 2005).

BRIAN MURRAY is the managing partner of the Firm's New York Park Avenue office
and the head of the Firm's Antitrust Practice Group. He received Bachelor of Arts and
Master of Arts degrees from the University of Notre Dame in 1983 and 1986,
respectively. He received a Juris Doctor degree, cum laude, from St. John’s University
School of Law in 1990. At St. John’s, he was the Articles Editor of the ST. JOHN’S
LAW REVIEW. Mr. Murray co-wrote: Jurisdição Estrangeira Tem Papel Relevante Na
De Fiesa De Investidores Brasileiros, ESPAÇA JURÍDICO BOVESPA (August 2008);
The Proportionate Trading Model: Real Science or Junk Science?, 52 CLEVELAND ST.
L. REV. 391 (2004-05); The Accident of Efficiency: Foreign Exchanges, American
Depository Receipts, and Space Arbitrage, 51 BUFFALO L. REV. 383 (2003); You
Shouldn’t Be Required To Plead More Than You Have To Prove, 53 BAYLOR L. REV.
783 (2001); He Lies, You Die: Criminal Trials, Truth, Perjury, and Fairness, 27 NEW
ENGLAND J. ON CIVIL AND CRIMINAL CONFINEMENT 1 (2001); Subject Matter
Jurisdiction Under the Federal Securities Laws: The State of Affairs After Itoba, 20
MARYLAND J. OF INT’L L. AND TRADE 235 (1996); Determining Excessive Trading in
Option Accounts: A Synthetic Valuation Approach, 23 U. DAYTON L. REV. 316 (1997);
Loss Causation Pleading Standard, NEW YORK LAW JOURNAL (Feb. 25, 2005); The
PSLRA ‘Automatic Stay’ of Discovery, NEW YORK LAW JOURNAL (March 3, 2003);
and Inherent Risk In Securities Cases In The Second Circuit, NEW YORK LAW
JOURNAL (Aug. 26, 2004). He also authored Protecting The Rights of International
Clients in U.S. Securities Class Action Litigation, INTERNATIONAL LITIGATION NEWS
(Sept. 2007); Lifting the PSLRA “Automatic Stay” of Discovery, 80 N. DAK. L. REV. 405
(2004); Aftermarket Purchaser Standing Under § 11 of the Securities Act of 1933, 73
ST. JOHN’S L. REV.633 (1999); Recent Rulings Allow Section 11 Suits By Aftermarket
Securities Purchasers, NEW YORK LAW JOURNAL (Sept. 24, 1998); and Comment,
Weissmann v. Freeman: The Second Circuit Errs in its Analysis of Derivative Copy-
rights by Joint Authors, 63 ST. JOHN’S L. REV. 771 (1989).

Mr. Murray was on the trial team that prosecuted a securities fraud case under Section
10(b) of the Securities Exchange Act of 1934 against Microdyne Corporation in the
Eastern District of Virginia and he was also on the trial team that presented a claim
under Section 14 of the Securities Exchange Act of 1934 against Artek Systems
Corporation and Dynatach Group which settled midway through the trial.

519603.5                                   Page 14
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 24 of 37 PageID #:732




Mr. Murray’s major cases include In re Horsehead Holding Corp. Sec. Litig., No. 16-cv-
292, 2018 WL 4838234 (D. Del. Oct. 4, 2018) (recommending denial of motion to
dismiss securities fraud claims where company’s generic cautionary statements failed to
adequately warn of known problems); In re Deutsche Bank Sec. Litig., --- F.R.D. ---,
2018 WL 4771525 (S.D.N.Y. Oct. 2, 2018) (granting class certification for Securities Act
claims and rejecting defendants’ argument that class representatives’ trading profits
made them atypical class members); Robb v. Fitbit Inc., 216 F. Supp. 3d 1017 (N.D.
Cal. 2016) (denying motion to dismiss securities fraud claims where confidential witness
statements sufficiently established scienter); In re Eagle Bldg. Tech. Sec. Litig., 221
F.R.D. 582 (S.D. Fla. 2004), 319 F. Supp. 2d 1318 (S.D. Fla. 2004) (complaint against
auditor sustained due to magnitude and nature of fraud; no allegations of a “tip-off” were
necessary); In re Turkcell Iletisim A.S. Sec. Litig., 209 F.R.D. 353 (S.D.N.Y. 2002)
(defining standards by which investment advisors have standing to sue); In re Turkcell
Iletisim A.S. Sec. Litig., 202 F. Supp. 2d 8 (S.D.N.Y. 2001) (liability found for false
statements in prospectus concerning churn rates); Feiner v. SS&C Tech., Inc., 11 F.
Supp. 2d 204 (D. Conn. 1998) (qualified independent underwriters held liable for pricing
of offering); Malone v. Microdyne Corp., 26 F.3d 471 (4th Cir. 1994) (reversal of directed
verdict for defendants); and Adair v. Bristol Tech. Systems, Inc., 179 F.R.D. 126
(S.D.N.Y. 1998) (aftermarket purchasers have standing under section 11 of the
Securities Act of 1933). Mr. Murray also prevailed on an issue of first impression in the
Superior Court of Massachusetts, in Cambridge Biotech Corp. v. Deloitte and Touche
LLP, in which the court applied the doctrine of continuous representation for statute of
limitations purposes to accountants for the first time in Massachusetts. 6 Mass. L. Rptr.
367 (Mass. Super. Jan. 28, 1997). In addition, in Adair v. Microfield Graphics, Inc. (D.
Or.), Mr. Murray settled the case for 47% of estimated damages. In the Qiao Xing
Universal Telephone case, claimants received 120% of their recognized losses.

Among his current cases, Mr. Murray represents a class of investors in a securities
litigation involving preferred shares of Deutsche Bank and is lead counsel in a securities
class action against Horsehead Holdings, Inc. in the District of Delaware.

Mr. Murray served as a Trustee of the Incorporated Village of Garden City (2000-2002);
Commissioner of Police for Garden City (2000-2001); Co-Chairman, Derivative Suits
Subcommittee, American Bar Association Class Action and Derivative Suits Committee,
(2007-2010); Member, Sports Law Committee, Association of the Bar for the City of
New York, 1994-1997; Member, Litigation Committee, Association of the Bar for the City
of New York, 2003-2007; Member, New York State Bar Association Committee on
Federal Constitution and Legislation, 2005-2008; Member, Federal Bar Council, Second
Circuit Committee, 2007-present.

Mr. Murray has been a panelist at CLEs sponsored by the Federal Bar Council and the
Institute for Law and Economic Policy, at the German-American Lawyers Association
Annual Meeting in Frankfurt, Germany, and is a frequent lecturer before institutional
investors in Europe and South America on the topic of class actions.

ROBERT V. PRONGAY is a partner in the Firm’s Los Angeles office where he focuses
on the investigation, initiation, and prosecution of complex securities cases on behalf of
519603.5                                  Page 15
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 25 of 37 PageID #:733




institutional and individual investors. Mr. Prongay’s practice concentrates on actions to
recover investment losses resulting from violations of the federal securities laws and
various actions to vindicate shareholder rights in response to corporate and fiduciary
misconduct.

Mr. Prongay has extensive experience litigating complex cases in state and federal
courts nationwide. Since joining the Firm, Mr. Prongay has successfully recovered
millions of dollars for investors victimized by securities fraud and has negotiated the
implementation of significant corporate governance reforms aimed at preventing the
recurrence of corporate wrongdoing.

Mr. Prongay was recently recognized as one of thirty lawyers included in the Daily
Journal’s list of Top Plaintiffs Lawyers in California for 2017. Several of Mr. Prongay’s
cases have received national and regional press coverage. Mr. Prongay has been
interviewed by journalists and writers for national and industry publications, ranging
from The Wall Street Journal to the Los Angeles Daily Journal. Mr. Prongay has
appeared as a guest on Bloomberg Television where he was interviewed about the
securities litigation stemming from the high-profile initial public offering of Facebook, Inc.

Mr. Prongay received his Bachelor of Arts degree in Economics from the University of
Southern California and his Juris Doctor degree from Seton Hall University School of
Law. Mr. Prongay is also an alumnus of the Lawrenceville School.

DANIELLA QUITT, a partner in the firm’s New York office, graduated from Fordham
University School of Law in 1988, is a member of the Bar of the State of New York, and
is also admitted to the United States District Courts for the Southern and Eastern
Districts of New York, the United States Court of Appeals for the Second, Fifth, and
Ninth Circuits, and the United States Supreme Court.

Ms. Quitt has extensive experience in successfully litigating complex class actions from
inception to trial and has played a significant role in numerous actions wherein
substantial benefits were conferred upon plaintiff shareholders, such as In re Safety-
Kleen Corp. Stockholders Litigation, (D.S.C.) (settlement fund of $44.5 million); In re
Laidlaw Stockholders Litigation, (D.S.C.) (settlement fund of $24 million); In re
UNUMProvident Corp. Securities Litigation, (D. Me.) (settlement fund of $45 million); In
re Harnischfeger Industries (E.D. Wisc.) (settlement fund of $10.1 million); In re Oxford
Health Plans, Inc. Derivative Litigation, (S.D.N.Y.) (settlement benefit of $13.7 million
and corporate therapeutics); In re JWP Inc. Securities Litigation, (S.D.N.Y.) (settlement
fund of $37 million); In re Home Shopping Network, Inc., Derivative Litigation, (S.D. Fla.)
(settlement benefit in excess of $20 million); In re Graham-Field Health Products, Inc.
Securities Litigation, (S.D.N.Y.) (settlement fund of $5.65 million); Benjamin v.
Carusona, (E.D.N.Y.) (prosecuted action on behalf of minority shareholders which
resulted in a change of control from majority-controlled management at Gurney’s Inn
Resort & Spa Ltd.); In re Rexel Shareholder Litigation, (Sup. Ct. N.Y. County)
(settlement benefit in excess of $38 million); and Croyden Assoc. v. Tesoro Petroleum
Corp., et al., (Del. Ch.) (settlement benefit of $19.2 million).

519603.5                                    Page 16
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 26 of 37 PageID #:734




In connection with the settlement of Alessi v. Beracha, (Del. Ch.), a class action brought
on behalf of the former minority shareholders of Earthgrains, Chancellor Chandler
commented: “I give credit where credit is due, Ms. Quitt. You did a good job and got a
good result, and you should be proud of it.”

Ms. Quitt has focused her practice on shareholder rights and ERISA class actions but
also handles general commercial and consumer litigation. Ms. Quitt serves as a
member of the S.D.N.Y. ADR Panel and has been consistently selected as a New York
Metro Super Lawyer.

JONATHAN M. ROTTER leads the Firm’s intellectual property litigation practice and
has extensive experience in class action litigation, including in the fields of data privacy,
digital content, securities, consumer protection, and antitrust. His cases often involve
technical and scientific issues, and he excels at the critical skill of understanding and
organizing complex subject matter in a way helpful to judges, juries, and ultimately, the
firm’s clients. Since joining the firm, he has played a key role in cases recovering over
$100 million. He handles cases on contingency, partial contingency, and hourly bases,
and works collaboratively with other lawyers and law firms across the country.

Before joining the firm, Mr. Rotter served for three years as the first Patent Pilot
Program Law Clerk at the United States District Court for the Central District of
California, both in Los Angeles and Orange County. There, he assisted the Honorable
S. James Otero, Andrew J. Guilford, George H. Wu, John A. Kronstadt, and Beverly
Reid O’Connell with hundreds of patent cases in every major field of technology, from
complaint to post-trial motions, advised on case management strategy, and organized
and provided judicial education. Mr. Rotter also served as a law clerk for the Honorable
Milan D. Smith, Jr. on the United States Court of Appeals for the Ninth Circuit, working
on the full range of matters handled by the Circuit.

Before his service to the courts, Mr. Rotter practiced at an international law firm, where
he argued appeals at the Federal Circuit, Ninth Circuit, and California Court of Appeal,
tried cases, argued motions, and managed all aspects of complex litigation. He also
served as a volunteer criminal prosecutor for the Los Angeles City Attorney’s Office.

Mr. Rotter graduated with honors from Harvard Law School in 2004. He served as an
editor of the Harvard Journal of Law & Technology, was a Fellow in Law and Economics
at the John M. Olin Center for Law, Economics, and Business at Harvard Law School,
and a Fellow in Justice, Welfare, and Economics at the Harvard University
Weatherhead Center For International Affairs. He graduated with honors from the
University of California, San Diego in 2000 with a B.S. in molecular biology and a B.A. in
music.

Mr. Rotter serves on the Merit Selection Panel for Magistrate Judges in the Central
District of California, and served on the Model Patent Jury Instructions and Model
Patent Local Rules subcommittees of the American Intellectual Property Law
Association. He has written extensively on intellectual property issues, and has been
honored for his work with legal service organizations. He is admitted to practice in
519603.5                                   Page 17
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 27 of 37 PageID #:735




California and before the United States Courts of Appeals for the First, Second, Ninth
and Federal Circuits, the United States District Courts for the Northern, Central, and
Southern Districts of California, and the United States Patent & Trademark Office.

KEVIN F. RUF graduated from the University of California at Berkeley with a Bachelor
of Arts in Economics and earned his Juris Doctor degree from the University of
Michigan. He was an associate at the Los Angeles firm Manatt Phelps and Phillips from
1988 until 1992, where he specialized in commercial litigation. In 1993, he joined the
firm Corbin & Fitzgerald (with future federal district court Judge Michael Fitzgerald)
specializing in white collar criminal defense work. Kevin joined the Glancy firm in 2001
and is the head of the firm’s Labor practice.

Kevin has successfully argued a number of important appeals, including in the 9th
Circuit Court of Appeals. He has twice argued cases before the California Supreme
Court – winning both. In Smith v. L'Oreal (2006), the California Supreme Court
established a fundamental right of all California workers to immediate payment of all
earnings at the conclusion of their employment. The second California Supreme Court
case, Lee v. Dynamex (2018), has been called a “blockbuster” and “bombshell” as it
altered 30 years of California law and established a new definition of employment that
brings more workers within the protections of California’s Labor Code.

Kevin has been named one of California’s “Top 75 Employment Lawyers” by the Daily
Journal. He has consistently been named a “Super Lawyer.”

Since 2014, Kevin has been an elected member of the Ojai Unified School District
Board of Trustees. Kevin was also a Main Company Member of the world-famous
Groundlings improv and sketch comedy troupe – “where everyone else got famous.”

BENJAMIN I. SACHS-MICHAELS, a partner in the firm’s New York office, graduated
from Benjamin N. Cardozo School of Law in 2011. His practice focuses on shareholder
derivative litigation and class actions on behalf of shareholders and consumers.

While in law school, Mr. Sachs-Michaels served as a judicial intern to Senior United
States District Judge Thomas J. McAvoy in the United States District Court for the
Northern District of New York and was a member of the Cardozo Journal of Conflict
Resolution.

Mr. Sachs-Michaels is a member of the Bar of the State of New York. He is also
admitted to the United States District Courts for the Southern and Eastern Districts of
New York and the United States Court of Appeals for the Second Circuit.

CASEY E. SADLER is a native of New York, New York. After graduating from the
University of Southern California, Gould School of Law, Mr. Sadler joined the Firm in
2010. While attending law school, Mr. Sadler externed for the Enforcement Division of
the Securities and Exchange Commission, spent a summer working for P.H. Parekh &
Co. – one of the leading appellate law firms in New Delhi, India – and was a member of
USC's Hale Moot Court Honors Program.
519603.5                                 Page 18
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 28 of 37 PageID #:736




Mr. Sadler’s practice focuses on securities and consumer litigation. A partner in the
Firm’s Los Angeles office, Mr. Sadler is admitted to the State Bar of California and the
United States District Courts for the Northern, Southern, and Central Districts of
California.

EX KANO S. SAMS II EX KANO S. SAMS II earned his Bachelor of Arts degree in
Political Science from the University of California Los Angeles. Mr. Sams earned his
Juris Doctor degree from the University of California Los Angeles School of Law, where
he served as a member of the UCLA Law Review. After law school, Mr. Sams practiced
class action civil rights litigation on behalf of plaintiffs. Subsequently, Mr. Sams was a
partner at Coughlin Stoia Geller Rudman & Robbins LLP (currently Robbins Geller
Rudman & Dowd LLP), where his practice focused on securities and consumer class
actions on behalf of investors and consumers.

During his career, Mr. Sams has served as lead counsel in dozens of securities class
actions and complex-litigation cases, and has worked on cases at all levels of the state
and federal court systems throughout the United States. Mr. Sams was one of the
counsel for respondents in Cyan, Inc. v. Beaver Cty. Employees Ret. Fund, 138 S. Ct.
1061 (2018), in which the United States Supreme Court ruled unanimously in favor of
respondents, holding that: (1) the Securities Litigation Uniform Standards Act of 1998
(“SLUSA”) does not strip state courts of jurisdiction over class actions alleging violations
of only the Securities Act of 1933; and (2) SLUSA does not empower defendants to
remove such actions from state to federal court. Mr. Sams also participated in a
successful appeal before a Fifth Circuit panel that included former United States
Supreme Court Justice Sandra Day O’Connor sitting by designation, in which the court
unanimously vacated the lower court’s denial of class certification, reversed the lower
court’s grant of summary judgment, and issued an important decision on the issue of
loss causation in securities litigation: Alaska Electrical Pension Fund v. Flowserve
Corp., 572 F.3d 221 (5th Cir. 2009). The case settled for $55 million.

Mr. Sams has also obtained other significant results. Notable examples include:
Beezley v. Fenix Parts, Inc., No. 1:17-CV-7896, 2018 WL 3454490 (N.D. Ill. July 13,
2018) (denying motion to dismiss); In re Flowers Foods, Inc. Sec. Litig., No. 7:16-CV-
222 (WLS), 2018 WL 1558558 (M.D. Ga. Mar. 23, 2018) (largely denying motion to
dismiss; case settled for $21 million); In re King Digital Entm’t plc S’holder Litig., No.
CGC-15-544770 (San Francisco Superior Court) (case settled for $18.5 million); In re
Castlight Health, Inc. S’holder Litig., Lead Case No. CIV533203 (California Superior
Court, County of San Mateo) (case settled for $9.5 million); Wiley v. Envivio, Inc.,
Master File No. CIV517185 (California Superior Court, County of San Mateo) (case
settled for $8.5 million); In re CafePress Inc. S’holder Litig., Master File No. CIV522744
(California Superior Court, County of San Mateo) (case settled for $8 million); Estate of
Gardner v. Continental Casualty Co., No. 3:13-cv-1918 (JBA), 2016 WL 806823 (D.
Conn. Mar. 1, 2016) (granting class certification); Forbush v. Goodale, No. 33538/2011,
2013 WL 582255 (N.Y. Sup. Feb. 4, 2013) (denying motions to dismiss); Curry v.
Hansen Med., Inc., No. C 09-5094 CW, 2012 WL 3242447 (N.D. Cal. Aug. 10, 2012)
(upholding complaint; case settled for $8.5 million); Wilkof v. Caraco Pharm. Labs., Ltd.,
519603.5                                   Page 19
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 29 of 37 PageID #:737




280 F.R.D. 332 (E.D. Mich. 2012) (granting class certification); Puskala v. Koss Corp.,
799 F. Supp. 2d 941 (E.D. Wis. 2011) (upholding complaint); Mishkin v. Zynex Inc., Civil
Action No. 09-cv-00780-REB-KLM, 2011 WL 1158715 (D. Colo. Mar. 30, 2011)
(denying motion to dismiss); and Tsirekidze v. Syntax-Brillian Corp., No. CV-07-02204-
PHX-FJM, 2009 WL 2151838 (D. Ariz. July 17, 2009) (granting class certification; case
settled for $10 million).

Additionally, Mr. Sams has successfully represented consumers in class action
litigation. Mr. Sams worked on nationwide litigation and a trial against major tobacco
companies, and in statewide tobacco litigation that resulted in a $12.5 billion recovery
for California cities and counties in a landmark settlement. He also was a principal
attorney in a consumer class action against one of the largest banks in the country that
resulted in a substantial recovery and a change in the company’s business practices.
Mr. Sams also participated in settlement negotiations on behalf of environmental
organizations along with the United States Department of Justice and the Ohio Attorney
General’s Office that resulted in a consent decree requiring a company to perform
remediation measures to address the effects of air and water pollution. Additionally, Mr.
Sams has been an author or co-author of several articles in major legal publications,
including “9th Circuit Decision Clarifies Securities Fraud Loss Causation Rule”
published in the February 8, 2018 issue of the Daily Journal, and “Market Efficiency in
the World of High-Frequency Trading” published in the December 26, 2017 issue of the
Daily Journal.

LEANNE HEINE SOLISH is a partner in GPM’s Los Angeles office.                Her practice
focuses on complex securities litigation.

Ms. Solish has extensive experience litigating complex cases in federal courts
nationwide. Since joining GPM in 2012, Ms. Solish has helped secure several large
class action settlements for injured investors, including: The City of Farmington Hills
Employees Retirement System v. Wells Fargo Bank, Case No. 10-4372--DWF/JJG (D.
Minn.) ($62.5 million settlement on behalf of participants in Wells Fargo’s securities
lending program. The settlement was reached on the eve of trial and ranked among the
largest recoveries achieved in a securities lending class action stemming from the 2008
financial crisis.); Mild v. PPG Industries, Inc. et al., Case No. 2:18-cv-04231 (C.D. Cal.)
($25 million settlement); In re Penn West Petroleum Ltd. Securities Litigation, Case No.
1:14-cv-06046-JGK (S.D.N.Y.) ($19 million settlement for the U.S. shareholder class as
part of a $39 million global settlement); In re ITT Educational Services, Inc. Securities
Litigation (Indiana), Case No. 1:14-cv-01599-TWP-DML ($12.5375 million settlement);
In re Doral Financial Corporation Securities Litigation, Case No. 3:14-cv-01393-GAG
(D.P.R.) ($7 million settlement); Larson v. Insys Therapeutics Incorporated, et al., Lead
Case No. 14-cv-01043-PHX-GMS (D. Ariz.) ($6.125 million settlement); In re Unilife
Corporation Securities Litigation, Case No. 1:16-cv-03976-RA ($4.4 million settlement);
and In re K12 Inc. Securities Litigation, Case No. 4:16-cv-04069-PJH (N.D. Cal.) ($3.5
million settlement).

Super Lawyers Magazine has selected Ms. Solish as a “Rising Star” in the area of
Securities Litigation for the past four consecutive years, 2016 through 2019.
519603.5                                  Page 20
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 30 of 37 PageID #:738




Ms. Solish graduated summa cum laude with a B.S.M. in Accounting and Finance from
Tulane University, where she was a member of the Beta Alpha Psi honors accounting
organization and was inducted into the Beta Gamma Sigma Business Honors Society.
Ms. Solish subsequently earned her J.D. from the University of Texas School of Law.

Ms. Solish is admitted to the State Bar of California, the Ninth Circuit Court of Appeals,
and the United States District Courts for the Central, Northern, and Southern Districts of
California. Ms. Solish is also a Registered Certified Public Accountant in Illinois.

KARA M. WOLKE is a partner in the firm’s Los Angeles office. Ms. Wolke specializes in
complex litigation, including the prosecution of securities fraud, derivative, consumer,
and wage and hour class actions. She has extensive experience in written appellate
advocacy in both State and Federal Circuit Courts of Appeals, and has successfully
argued before the Court of Appeals for the State of California.

With over a decade of experience in financial class action litigation, Ms. Wolke has
helped to recover hundreds of millions of dollars for injured investors, consumers, and
employees. Notable cases include: Farmington Hills Employees’ Retirement System v.
Wells Fargo Bank, Case No. 10-4372 (D. Minn.) ($62.5 million settlement on behalf of
participants in Wells Fargo’s securities lending program. The settlement was reached
on the eve of trial and ranked among the largest recoveries achieved in a securities
lending class action stemming from the 2008 financial crisis.); Schleicher, et al. v.
Wendt, et al. (Conseco), Case No. 02-cv-1332 (S.D. Ind.) ($41.5 million securities class
action settlement); Lapin v. Goldman Sachs, Case No. 03-850 (S.D.N.Y.) ($29 million
securities class action settlement); In Re: Mannkind Corporation Securities Litigation,
Case No. 11-929 (C.D. Cal) (approximately $22 million settlement - $16 million in cash
plus stock); Jenson v. First Trust Corp., Case No. 05-3124 (C.D. Cal.) ($8.5 million
settlement of action alleging breach of fiduciary duty and breach of contract against trust
company on behalf of a class of elderly investors); and Pappas v. Naked Juice Co.,
Case No. 11-08276 (C.D. Cal.) ($9 million settlement in consumer class action alleging
misleading labeling of juice products as “All Natural”).

With a background in intellectual property, Ms. Wolke was a part of the team of lawyers
who successfully challenged the claim of copyright ownership to the song “Happy
Birthday to You” on behalf of artists and filmmakers who had been forced to pay hefty
licensing fees to publicly sing the world’s most famous song. In the resolution of that
action, the defendant music publishing company funded a settlement of $14 million and,
significantly, agreed to relinquish the song to the public domain. Previously, Ms. Wolke
penned an article regarding the failure of U.S. Copyright Law to provide an important
public performance right in sound recordings, 7 Vand. J. Ent. L. & Prac. 411, which was
nationally recognized and received an award by the American Bar Association and the
Grammy® Foundation.

Committed to the provision of legal services to the poor, disadvantaged, and other
vulnerable or disenfranchised individuals and groups, Ms. Wolke also oversees the
Firm’s pro bono practice. Ms. Wolke currently serves as a volunteer attorney for KIND
519603.5                                  Page 21
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 31 of 37 PageID #:739




(Kids In Need of Defense), representing unaccompanied immigrant and refugee
children in custody and deportation proceedings, and helping them to secure legal
permanent residency status in the U.S.

Ms. Wolke graduated summa cum laude with a Bachelor of Science in Economics from
The Ohio State University in 2001. She subsequently earned her J.D. (with honors) from
Ohio State, where she was active in Moot Court and received the Dean’s Award for
Excellence during each of her three years.

Ms. Wolke is admitted to the State Bar of California, the Ninth Circuit Court of Appeals,
as well as the United States District Courts for the Northern, Southern, and Central
Districts of California. She lives with her husband and two sons in Los Angeles.

                                      OF COUNSEL

BRIAN D. BROOKS joined the New York office of Glancy Prongay & Murray LLP in
2019, specializing in antitrust, consumer, and securities litigation. His current cases
include In re Zetia Antitrust Litigation, No. 18-md-2836 (E.D. Va.); Staley, et al. v. Gilead
Sciences, Inc., et al., No. 3:19-cv-02573-EMC (N.D. Cal.); and In re: Seroquel XR
(Extended Release Quetiapine Fumarate) Litigation, No. 1:19-cv-08296-CM (S.D.N.Y.).

Prior to joining the firm, Mr. Brooks was an associate at Murray, Frank & Sailer, LLP in
New York, where his practice was focused on antitrust, consumer, and securities
matters, and later a partner at Smith, Segura & Raphael, LLP, in New York and
Louisiana. During his tenure at Smith Segura & Raphael, LLP, Mr. Brooks represented
direct purchasers in numerous antitrust matters, including In re: Suboxone
(Buprenorphine Hydrochloride and Naloxone) Antitrust Litigation, No. 2:13-md-02445
(E.D. Pa.), In re: Niaspan Antitrust Litigation, No. 2:13-md-02460 (E.D. Pa.), and In re:
Novartis & Par Antitrust Litigation (Exforge), No. 18-cv-4361 (S.D.N.Y.), and was an
active member of the trial team for the class in In re: Nexium (Esomeprazole) Antitrust
Litigation, No. 12-md-2409 (D. Mass.), the first post-Actavis reverse-payment case to be
tried to verdict. He was also an active member of the litigation teams in the King Drug
Company of Florence, Inc. et al. v. Cephalon, Inc., et al. (Provigil), No. 2:06-cv-1797
(E.D. Pa.); In re: Prograf Antitrust Litigation, No. 1:11-md-2242 (D. Mass.) and In re:
Miralax antitrust matters, which collectively settled for more than $600 million, and a
member of the litigation teams in In re: Relafen Antitrust Litigation, No. 01-cv-12239 (D.
Mass.); In re: Buspirone Antitrust Litigaiton, MDL Dkt. No. 1410 (S.D.N.Y.); In re:
Remeron Antitrust Litigation, No. 02-2007 (D.N.J.); In re: Terazosin Hydrochloride
Antitrust Litigation, No. 99-MDL-1317 (S.D. Fla.); and In re K-Dur Antitrust Litigation,
No. 10-cv-1652 (D.N.J.).

Mr. Brooks received his B.A. from Northwestern State University of Louisiana in 1998
and his J.D. from Washington and Lee School of Law in 2002, where he was a staff
writer for the Environmental Law Digest and clerked for the Alderson Legal Assistance
Program, handling legal matters for inmates of the Federal Detention Center in
Alderson, West Virginia. He is admitted to practice in all state courts in New York and


519603.5                                   Page 22
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 32 of 37 PageID #:740




Louisiana, as well as the United States District Courts for the Southern and Eastern
Districts of New York and the Eastern and Western Districts of Louisiana.

MARK S. GREENSTONE specializes in consumer, financial fraud and employment-
related class actions. Possessing significant law and motion and trial experience, Mr.
Greenstone has represented clients in multi-million dollar disputes in California state
and federal courts, as well as the Court of Federal Claims in Washington, D.C.

Mr. Greenstone received his training as an associate at Sheppard, Mullin, Richter &
Hampton LLP where he specialized in complex business litigation relating to investment
management, government contracts and real estate. Upon leaving Sheppard Mullin, Mr.
Greenstone founded an internet-based company offering retail items on multiple
platforms nationwide. He thereafter returned to law bringing a combination of business
and legal skills to his practice.

Mr. Greenstone graduated Order of the Coif from the UCLA School of Law. He also
received his undergraduate degree in Political Science from UCLA, where he graduated
Magna Cum Laude and was inducted into the Phi Beta Kappa honor society.

Mr. Greenstone is a member of the Consumer Attorneys Association of Los Angeles,
the Santa Monica Bar Association and the Beverly Hills Bar Association. He is admitted
to practice in state and federal courts throughout California.

ROBERT I. HARWOOD, Of Counsel to the firm, graduated from William and Mary Law
School in 1971, and has specialized in securities law and securities litigation since
beginning his career in 1972 at the Enforcement Division of the New York Stock
Exchange. Mr. Harwood was a founding member of Harwood Feffer LLP. He has
prosecuted numerous securities, class, derivative, and ERISA actions. He is a member
of the Trial Lawyers’ Section of the New York State Bar Association and has served as
a guest lecturer at trial advocacy programs sponsored by the Practicing Law Institute.
In a statewide survey of his legal peers published by Super Lawyers Magazine, Mr.
Harwood has been consistently selected as a “New York Metro Super Lawyer.” Super
Lawyers are the top five percent of attorneys in New York, as chosen by their peers and
through the independent research. He is also a Member of the Board of Directors of the
MFY Legal Services Inc., which provides free legal representation in civil matters to the
poor and the mentally ill in New York City. Since 1999, Mr. Harwood has also served as
a Village Justice for the Village of Dobbs Ferry, New York.

Commenting on Mr. Harwood’s abilities, in In re Royal Dutch/Shell Transport ERISA
Litigation, (D.N.J.), Judge Bissell stated:

             the Court knows the attorneys in the firms involved in this matter and they
             are highly experienced and highly skilled in matters of this kind.
             Moreover, in this case it showed.          Those efforts were vigorous,
             imaginative and prompt in reaching the settlement of this matter with a
             minimal amount of discovery . . . . So both skill and efficiency were
             brought to the table here by counsel, no doubt about that.
519603.5                                 Page 23
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 33 of 37 PageID #:741




Likewise, Judge Hurley stated in connection with In re Olsten Corporation Securities
Litigation, No. 97 CV-5056 (E.D.N.Y. Aug. 31, 2001), wherein a settlement fund of $24.1
million was created: “The quality of representation here I think has been excellent.” Mr.
Harwood was lead attorney in Meritt v. Eckerd, No. 86 Civ. 1222 (E.D.N.Y. May 30,
1986), where then Chief Judge Weinstein observed that counsel conducted the litigation
with “speed and skill” resulting in a settlement having a value “in the order of $20 Million
Dollars.” Mr. Harwood prosecuted the Hoeniger v. Aylsworth class action litigation in
the United States District Court for the Western District of Texas (No. SA-86-CA-939),
which resulted in a settlement fund of $18 million and received favorable comment in
the August 14, 1989 edition of The Wall Street Journal (“Prospector Fund Finds Golden
Touch in Class Action Suit” p. 18, col. 1). Mr. Harwood served as co-lead counsel in In
Re Interco Incorporated Shareholders Litigation, Consolidated C.A. No. 10111
(Delaware Chancery Court) (May 25, 1990), resulting in a settlement of $18.5 million,
where V.C. Berger found, “This is a case that has an extensive record that establishes it
was very hard fought. There were intense efforts made by plaintiffs’ attorneys and
those efforts bore very significant fruit in the face of serious questions as to ultimate
success on the merits.”

Mr. Harwood served as lead counsel in Morse v. McWhorter (Columbia/HCA Healthcare
Securities Litigation), (M.D. Tenn.), in which a settlement fund of $49.5 million was
created for the benefit of the Class, as well as In re Bank One Securities Litigation,
(N.D. Ill.), which resulted in the creation of a $45 million settlement fund. Mr. Harwood
also served as co-lead counsel in In re Safety-Kleen Corp. Stockholders Litigation,
(D.S.C.), which resulted in a settlement fund of $44.5 million; In re Laidlaw Stockholders
Litigation, (D.S.C.), which resulted in a settlement fund of $24 million; In re AIG ERISA
Litigation, (S.D.N.Y.), which resulted in a settlement fund of $24.2 million; In re JWP Inc.
Securities Litigation, (S.D.N.Y.), which resulted in a $37 million settlement fund; In re
Oxford Health Plans, Inc. Derivative Litigation, (S.D.N.Y.), which resulted in a settlement
benefit of $13.7 million and corporate therapeutics; and In re UNUMProvident Corp.
Securities Litigation, (D. Me.), which resulted in the creation of settlement fund of $45
million. Mr. Harwood has also been one of the lead attorneys in litigating claims in In re
FedEx Ground Package Inc. Employment Practices Litigation, No. 3:05-MD-527 (MDL
1700), a multi-district litigation concerning employment classification of pickup and
delivery drivers which resulted in a $242,000,000 settlement.

                                      ASSOCIATES

CHRISTOPHER FALLON focuses on securities, consumer, and anti-trust litigation.
Prior to joining the firm, Mr. Fallon was a contract attorney with O'Melveny & Myers LLP
working on anti-trust and business litigation disputes. He is a Certified E-Discovery
Specialist through the Association of Certified E-Discovery Specialists (ACEDS).

Mr. Fallon earned his J.D. and a Certificate in Dispute Resolution from Pepperdine Law
School in 2004. While attending law school, Christopher worked at the Pepperdine
Special Education Advocacy Clinic and interned with the Rhode Island Office of the
Attorney General. Prior to attending law school, he graduated from Boston College with
519603.5                                   Page 24
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 34 of 37 PageID #:742




a Bachelor of Arts in Economics and a minor in Irish Studies, then served as Deputy
Campaign Finance Director on a U.S. Senate campaign.

THOMAS J. KENNEDY works out of the New York office, where he focuses on
securities, antitrust, mass torts, and consumer litigation. He received a Juris Doctor
degree from St. John’s University School of Law in 1995. At St. John’s, he was a
member of the ST. JOHN’S JOURNAL OF LEGAL COMMENTARY. Mr. Kennedy
graduated from Miami University in 1992 with a Bachelor of Science degree in
Accounting and has passed the CPA exam. Mr. Kennedy was previously associated
with the law firm Murray Frank LLP.

JENNIFER M. LEINBACH served for nearly five years as a judicial law clerk for a
number of judges in the Central District of California. As a judicial law clerk, Ms.
Leinbach was responsible for assisting these judges with case management, preparing
for hearings and trial, and drafting rulings. Ms. Leinbach worked on a variety of different
cases, including cases involving financial fraud, insolvency and complex civil litigation.
Ms. Leinbach was also responsible for assisting those judges, sitting by designation, on
appellate cases.

Ms. Leinbach graduated magna cum laude from Vermont Law School and was a
member of Vermont Law Review, where she focused on environmental law issues.
During law school, Ms. Leinbach served as a judicial extern in the District of Vermont.
She obtained her undergraduate degree cum laude from Pepperdine University.

CHARLES H. LINEHAN graduated summa cum laude from the University of California,
Los Angeles with a Bachelor of Arts degree in Philosophy and a minor in Mathematics.
Mr. Linehan received his Juris Doctor degree from the UCLA School of Law, where he
was a member of the UCLA Moot Court Honors Board. While attending law school, Mr.
Linehan participated in the school’s First Amendment Amicus Brief Clinic (now the Scott
& Cyan Banister First Amendment Clinic) where he worked with nationally recognized
scholars and civil rights organizations to draft amicus briefs on various Free Speech
issues.

DANIELLE L. MANNING is a litigation associate in the firm’s Los Angeles office. Ms.
Manning specializes in prosecuting complex class action lawsuits in state and federal
courts nationwide, including consumer and securities fraud class actions. She has
particular experience litigating automobile defect and Telephone Consumer Protection
Act (“TCPA”) cases and excels at managing multiple significant matters at once. Ms.
Manning has experience in all phases of pre-trial litigation, including conducting fact
investigation, drafting pleadings, researching and drafting briefs in the context of law
and motion practice, drafting and responding to discovery requests, assisting with
deposition preparation, and preparing for and negotiating settlements. Ms. Manning is
admitted to the State Bar of California, the Ninth Circuit Court of Appeals, United States
District Courts for the Central and Northern Districts of California, and the Eastern
District of Michigan.



519603.5                                  Page 25
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 35 of 37 PageID #:743




A few of the matters Ms. Manning is currently taking an active role in are: Gann et. al. v.
Nissan North America, Case No. 3:18-cv-00966 (M.D. Tenn.) (preliminary approval
granted July 16, 2019); Salcedo v. Häagen-Dazs Shoppe Company Inc., Case No.
5:17-cv-03504 (N.D. Cal.); Andre Damico et. al. v. Hyundai Motor America Inc., Case
No. 30-2018-01008552-CU-BC-CXC (Cal. Super. Ct.) (demurrer overruled); Elaine Hall
et al. v. General Motors LLC, Case No. 4:19-cv-10186 (E.D. Mich.) (motion to dismiss
pending); Mark Mina v. Red Robin International Inc., et al., Case No. 2:18-cv-09472
(C.D. Cal.)(motion to dismiss pending) and Kohna et al. v. Subaru of America Inc., Case
No. 1:19-cv-09323 (D.N.J).

Ms. Manning received her Juris Doctor degree from the University of California Los
Angeles School of Law, where she served as Chief Managing Editor of the Journal of
Environmental Law and Policy. While attending law school, Ms. Manning externed for
the Honorable Laurie D. Zelon in the California Court of Appeal and interned for the
California Department of Justice, Office of the Attorney General. Ms. Manning received
her Bachelor of Arts degree with honors in Environmental Analysis from Claremont
McKenna College.

NATALIE S. PANG is an associate in the firm's Los Angeles office. Ms. Pang has
advocated on behalf of thousands of consumers during her career. Ms. Pang has
extensive experience in case management and all facets of litigation: from a case’s
inception through the discovery process--including taking and defending depositions
and preparing witnesses for depositions and trial--mediation and settlement
negotiations, pretrial motion work, trial and post-trial motion work.

Prior to joining the firm, Ms. Pang lead the mass torts department of her last firm, where
she managed the cases of over two thousand individual clients. There, Ms. Pang
worked on a wide variety of complex state and federal matters which included cases
involving pharmaceutical drugs, medical devices, auto defects, toxic torts, false
advertising, and uninhabitable conditions. Ms. Pang was also trial counsel in the notable
case, Celestino Acosta et al. v. City of Long Beach et al. (BC591412) which was
brought on behalf of residents of a mobile home park built on a former trash dump and
resulted in a $39.5 million verdict after an eleven-week jury trial in Los Angeles Superior
Court.

Ms. Pang received her J.D. from Loyola Law School. While in law school, Ms. Pang
received a Top 10 Brief Award as a Scott Moot Court competitor, was chosen to be a
member of the Scott Moot Court Honor's Board, and competed as a member of the
National Moot Court Team. Ms. Pang was also a Staffer and subsequently an Editor for
Loyola's Entertainment Law Review as well as a Loyola Writing Tutor. During law
school, Ms. Pang served as an extern for: the Hon. Rolf Treu (Los Angeles Superior
Court), the Los Angeles City Attorney's Office, and the Federal Public Defender's Office.
Ms. Pang obtained her undergraduate degree from the University of Southern California
and worked in the healthcare industry prior to pursuing her career in law.




519603.5                                  Page 26
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 36 of 37 PageID #:744




JARED F. PITT focuses on securities, consumer, and anti-trust litigation. Prior to joining
the firm, Mr. Pitt was an associate at Willoughby Doyle LLP and was a senior financial
statement auditor for KMPG LLP where he earned his CPA license.

Mr. Pitt earned his J.D. from Loyola Law School in 2010. Prior to attending law school
he graduated with honors from both the University of Michigan’s Ross School of
Business and USC’s Marshall School of Business where he received a Masters of
Accounting.

PAVITHRA RAJESH is a litigation associate in the firm’s Los Angeles office. She
specializes in fact discovery, including pre-litigation investigation, and develops legal
theories in securities, derivative, and privacy-related matters.

Ms. Rajesh has unique writing experience from her judicial externship for the Patent
Pilot Program in the United States District Court for the Central District of California,
where she worked closely with the Clerk and judges in the program on patent cases.
Drawing from this experience, Ms. Rajesh is passionate about expanding the firm's
Intellectual Property practice, and she engages with experts to understand complex
technology in a wide range of patents, including network security and videogame
electronics.

Ms. Rajesh graduated from University of California, Santa Barbara with a Bachelor of
Science degree in Mathematics and a Bachelor of Arts degree in Psychology. She
received her Juris Doctor degree from UCLA School of Law. While in law school, Ms.
Rajesh was an Associate Editor for the UCLA Law Review.

GARTH A. SPENCER is based in the New York office. His work includes securities,
antitrust, and consumer litigation. Mr. Spencer also works on whistleblower matters.

Mr. Spencer received his B.A. in Mathematics from Grinnell College in 2006. He
received his J.D. in 2011 from Duke University School of Law, where he was a staff
editor on the Duke Law Journal. From 2011 until 2014 he worked in the tax group of a
large, international law firm. Since 2014 he has worked on tax whistleblower matters.
Mr. Spencer received his LL.M. in Taxation from New York University in 2016
immediately prior to joining the firm.

MELISSA WRIGHT is a litigation associate in the firm’s Los Angeles office. Ms. Wright
specializes in complex litigation, including the prosecution of securities fraud and
consumer class actions. She has particular expertise in all aspects of the discovery
phase of litigation, including drafting and responding to discovery requests, negotiating
protocols for the production of Electronically Stored Information (ESI) and all facets of
ESI discovery, and assisting in deposition preparation. She has managed multiple
document production and review projects, including the development of ESI search
terms, overseeing numerous attorneys reviewing large document productions, drafting
meet and confer correspondence and motions to compel where necessary, and
coordinating the analysis of information procured during the discovery phase for
utilization in substantive motions or settlement negotiations.
519603.5                                  Page 27
  Case: 1:20-cv-04699 Document #: 45-1 Filed: 09/08/20 Page 37 of 37 PageID #:745




Ms. Wright received her J.D. from the UC Davis School of Law in 2012, where she was
a board member of Tax Law Society and externed for the California Board of
Equalization’s Tax Appeals Assistance Program focusing on consumer use tax issues.
Ms. Wright also graduated from NYU School of Law, where she received her LL.M. in
Taxation in 2013.




519603.5                              Page 28
